department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date sep index number contact person identification_number contact number t eo b4 employer_identification_number legend dear sir or madam this is in response to m's letter dated date as supplemented in which m requested a set-aside ruling of t under sec_4942 of the internal_revenue_code the code facts m is a nonprofit corporation exempt from federal_income_tax under sec_501 of the code m files a form_990-pf on a calendar_year basis until the n calendar_year m was classified as a private_operating_foundation however in n m failed to distribute two-thirds of its minimum_investment_return m needs a favorable response to this ruling_request to facilitate reclassification as a private_operating_foundation for the year u since m was formed it has owned and operated a residential facility for the aged and needy on approximately two acres in a residential area in recent years there have been changes in the surrounding neighborhood to assure the continuity of service to and safety for the aged and needy ie fo continue the tax-exempt function of providing a residential facility for the aged and needy m's board decided that it must relocate the facility it determined that approximately five acres of land would be needed on which to construct a new facility thus m's board will purchase the real_estate at a cost not less than t before w m's board also authorized the hiring of a real_estate consultant m's board originally authorized the purchase of approximately five acres of land for t m’s real_estate consultant recommended that t could pay for approximately two acres the original ou estimate of m's board was based upon a judgment made as part of an initial consideration of the subject m represents that the number of acres will depend upon proximity to shopping availability of public transportation factors relating to the safety of m’s residents and other market_value factors to date no final_decision has been made as to whether the building itself will be built up or extend horizontally m believes that it would be premature to hire an architect until it has purchased the real_estate although no architect has prepared any plans m anticipates that the total cost of the project land and building will likely be in the x range or higher and alternative financial arrangements are being considered m has specifically requested that the internal_revenue_service issue a ruling confirming that setting aside t to be expended to purchase land before w on which it will construct a new residential facility is a qualifying_distribution for the year u and satisfies the suitability test of sec_4942 i of the code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations under the facts and circumstances m believes that the acquisition of the land can better be accomplished by using a set-aside rather than the immediate payment of funds law analysis sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualifying persons or ii a private_foundation that is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project that comes within one or more purposes described within sec_170 may be treated as a qualifying_distribution if it meets the requirements of subparagraph b of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one that can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test sec_4942 of the code defines the term operating_foundation in general as a private_foundation that engages directly in the active_conduct of charitable religious educational and similar activities while other private_foundations make grants for sec_501 purposes sec_53_4942_a_-3 of the regulations provides that an amount set_aside fora specific project that is for one or more of the purposes described in sec_170 or b may be treated as a qualifying_distribution in the year in which set_aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the a satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made to assure the continuity of particular charitable projects or program- related investments the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized m states that its proposed set-aside will be used to purchase land on which to construct a residential facility for the aged and needy thus it will be used to accomplish a purpose described in sec_170 of the code furthermore the amount set_aside will actually be paid for the project before w which is within months after it is set_aside as required by a -3 b of the regulations the set-aside satisfies the suitability test because the t minimum cost for vacant land on which m will construct a new residential facility cannot practically be made in the year u and because the facility will be used to assure continuity of m's charitable activity as required by sec_53_4942_a_-3 of the regulations and the example cited therein supra m has established that the project is long-term in nature and is better accomplished by a future expenditure than by a current one ruling based on the foregoing we rule that the set-aside of t specifically devoted to the purchase of land on which m will construct a new facility meets the requirements of sec_4942 i of the code and sec_53_4942_a_-3 of the regulations accordingly m can treat the set-aside as a qualifying_distribution expended directly for the active_conduct of exempt_activities for its taxable_year ending december u we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates we are informing the ohio te_ge office of this action please keep a copy of this ruling with your permanent records ad3k this ruling is directed only to m sec_6110 of the code provides that it may not be used or cited as precedent sincerely sterelal v brok gerald v sack manager exempt_organizations technical group
